Title: James Bowdoin to John Adams, 12 Jan. 1786
From: Bowdoin, James
To: Adams, John


          
            
              Sir,
            
            

              Boston

              January 12th. 1786
            
          

          I am honored by your Excellency’s Letter of 2d. of Sept. by Mr. Storer.
          The navigation Act of Massachusetts having been found to militate
            with the french treaty of commerce, & to exclude our fish from the Levant by
            excluding the subjects of the italian & other states coming with their Vessels
            for it, when our own in attempting to carry it to them would be intercepted by the
            Algerines, it was judged expedient to repeal it in part: so that it now operates in full
            force, only against the subjects of great Britain & their property. A Copy of
            the repealing Act will be sent to you, & also of an Act passed by the
            Legislature of Rhode Island at their last Session
          I have transmitted copies of our repealing Act to the Executives of
            the several States, & warmly urged a similitude of measures, without which the
            United States cannot hope to bring about an alteration in the commercial System of
            Britain—
          That System, in my idea of it, is clearly opposed to her own
            interest considered in all its parts, & in a complex view of it. It is very
            true, their encouragement of their whale fishery, by suffering the alien duty on oil to
            supress ours, will encrease their shipping in this branch, encrease their seamen,
            & in several other ways be advantaageous to them. To a person, that looks no
            further, it would appear, that this was good policy, & the goodness of it would
            be inferred from the advantages arising. But when he should extend his view, &
            see how that stoppage of the American whale fishery, by depriving the Americans of so
            capital a mean of paying for the woolen Goods they used to take of Britain, must at the
            same time occasion the American demand to cease or be proportionably diminished, not to
            mention the risk of a change or deviation of the trade from the old channel, he will
            calculate the national profit & loss, that arises from that stoppage—
          3000 tons of oil was the usual annual quantity produced by the
            Whalemen at Nantucket: all of which was shipped to England at an average price of
              35£ ⅌ ton making about . . . . . . . . . . . . . . . . . . . . . . . . . .
            . . . . . . . . . . . . . . .£105.000 Stg.
          The whole of which went to pay for & purchase a like amount
            of woolens & other british goods: nine tenths of the value of which are computed
            to arise from the labor of the manufacturer, & to be so much clear gain to the
            nation: the other tenth therefore being deducted gives the national gain rising from the
            industry of the Nantucket Whalemen, & the American capital employed in that
            business. vizt. £94,500 . . . . . . . . . . . . . . . . . .
            . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            . . . . . . . . . . . . . 10,500
          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            . . . . . . . . . . . . . . . . . . . . . . 94,500
          without the nation’s paying a shilling for the risk of insurance or any other risk
            whatever.
          On the change of trade, pursuant to the new regulations, the
            british Merchants must employ a large capital in the Whale fishery, whose
            products we will suppose, equal to that of the Nantucket . . . . . . . . . . . . . . . .
            . . . . . . . .£105,000 Stg.
          They will have made an exceeding good voyage if the whole of that
            sum should be equal to one half of the cost of the outfits: though from many of the
            vessels not meeting with Fish, & from a variety of accidents, to which such a
            voyage is subject, it probably would not be a quarter. The whole of the product goes
            towards payment of the outfits & charges of the voyage, & a large sum
            must be advanced for the second Voyage &c.—
          Now altho’ this mode of commerce would be productive of some
            national benefits, yet considered in a comparative view with the benefits resulting from
            the former mode they would be found of little importance.
          A like comparison may be made with other branches of commerce,
            particularly the british West Indian, & the result will be found the same: For
            the sake then of gaining pence & farthings, Britain is sacrificing Pounds by her
            new regulations of Trade.—She has a right to see for herself: but unhappily, resentment
            & the consequent prejudices have so much disordered her powers of vision, that
            it requires the skilful hand of a good political optician, to remove the obstructing
            films. If she will not permit the application of your couching instruments, or if
            applied, they can work no effect, the old lady must be left to her fate, &
            abandoned as incurable.—
          But it is to be hoped, not so much on her account as our own; that
            they may be successful.—One ground of hope is the private negotiation, which Mr Nathl. Barrett is gone to France
            to perfect & execute, relative to their taking our whale oil duty free, and in
            lieu of it giving at an agreed rate, according to their quality, such french
            manufactures as are best suited to our market: excepting a certain proportion of the
            oil, which must be paid for by bills of exchange, to raise money for the men engaged in
            the voyage.— About two months ago, Mr. Barrett sailed for
            France, with letters for Mr Jefferson & the Marquis
            de la Fayette, & if he succeeds, a great revolution in trade will probably be
            the consequence: & France, on the principle of reciprocal benefit, exclude
            Britain from all trade with America. This appears to me so probable, that if you could
            impress the british Ministry with the same idea, you would find little difficulty to
            bring about a commercial treaty with them, perfectly agreeable to your own mind,
            & to the wishes of the United States. An interchange of a few letters on this
            subject with Mr. Jefferson would give you the present state
            of the negotiations.—
          With the most perfect regard, / I have the Honor to be, / Sir, /
            Your Excellency’s / Most Obedt. hble Servt.

          
            
              James Bowdoin
            
          
        